Title: From George Washington to Henry Laurens, 2 January 1778
From: Washington, George
To: Laurens, Henry



Sir
Valley Forge January 2d 1778

I take the liberty of transmitting to you the Inclosed Copies of a Letter from me to Genl Conway since his return from York to Camp, and of Two Letters from him to me, which you will be pleased to lay before Congress. I shall not in this Letter animadvert upon them, but after making a single observation submit the whole to Congress.
If General Conway means by cool receptions mentioned in the last paragraph of his Letter of the 31st Ulto, that I did not receive him in the language of a warm and cordial Friend, I readily confess the charge. I did not, nor shall I ever, till I am capable of the arts of dissimulation. These I despise, and my feelings will not permit me to make professions of friendship to the man I deem my Enemy, and whose system of conduct forbids it. At the same time, Truth authorises me to say, that he was received & treated with proper respect to his Official character, and that he has had no cause to justifye the assertion, that he could not expect any support for fulfilling the duties of his Appointment. I have the Honor to be with great respect Sir Your Most Obedt Servt

Go: Washington


P.S. The Inclosed Extract from the proceedings of a Council of Genl Officers will shew, the Office of Inspector Genl was a matter not of such modern date as Genl Conway mentions it to be, and that it was one of the Regulations in view for the reform of the Army. The Foreign Officers who had Commissions & no Commands and who were of ability, were intended to be recommended to execute it—particularly the Baron D’Arendt with whom the Idea originated, and whose capacity seemed to be well admitted.

